Mr. JUSTICE GREEN, concurring in part and dissenting in part: Although I agree with the majority that the sentence was excessive, I again feel compelled to respectfully disagree as to the extent to which the sentence has been reduced. I know of no case that sets forth the criterion by which a reviewing court should decide the amount by which an excessive sentence should be reduced. As the majority recognizes, the trial court has a superior vantage point in determining the sentence to be imposed. For this reason, I deem it proper for the reviewing court to give weight to the determination made by the trial court and to reduce the sentence only to the extent that the sentence is no longer excessive. I do not think that the reviewing court should attempt to determine from the record before it the sentence that it would have imposed had it been the trial court. Here, the misconduct of the defendant in committing the burglary would appear to have been about as mild as is possible in a burglary. Even at the time of the original sentence to probation, however, the history and character of the defendant was such as would have indicated that rehabilitation would be difficult. Whether defendant committed the theft which was the principal grounds for revocation of probation was a question of fact for the trial court. The question of defendant’s attitude was one upon which the trial court’s first hand observation was far superior to ours. A determination by the trial court that defendant had a poor potential for rehabilitation was justified and, in turn justified a sentence more severe than the nearly minimum term to which we reduce the sentence. I would reduce the sentence to an indeterminate term of 2 to 6 years with no credit for the time defendant spent on probation.